Hill, C. J.
This is a certiorari case involving $25. On appeal to a jury in the justice’s court a verdict was directed for the plaintiff. While a justice of the peace has no authority to, direct a verdict, yet where the evidence shows that the verdict as directed was demanded, this court will not reverse the judgment of the superior court refusing to sustain the certiorari on the sole ground that the verdict was directed by the justice. Meeks v. Carter, 5 Ga. App. 421 (63 8. E. 517).

Judgment affirmed.